Case 1:19-cv-00200-MAC Document 154 Filed 12/10/20 Page 1 of 2 PageID #: 2046




 UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS

                                                                            FILED: 12/10/20
JASPER LONG                                     §                       U.S. DISTRICT COURT
                                                §                     EASTERN DISTRICT COURT
                Plaintiff,                      §                     DAVID A. O'TOOLE, CLERK
                                                §
versus                                                     CIVIL ACTION NO. l:19-CV-200
                                                §
LAENAS TRANSPORT, EEC,                          §
                                                §
                Defendant.                      §
                                  VERDICT OF THE JURY

                                        Question No. 1

         Did the negligence, if any, of Alfredo Angel, the driver of the Faenas Transport, EEC,

truck, proximately cause the occurrence in question?

         Answer Yes or “No :


         If your answer is “Yes,” answer the following question. If your answer is “No, do not

answer the following question.

                                        Question No. 2

         What sum of money, if paid now in cash, would fairly and reasonably compensate Jasper

Long for the damages, if any, resulting from the occurrence in question?

         Answer in Dollars and Cents, if any: $ ]iOO Ooo,0- -
Case 1:19-cv-00200-MAC Document 154 Filed 12/10/20 Page 2 of 2 PageID #: 2047




                                     CERTIFICATE

      We, the jury, have answered the above and foregoing Questions as herein indicated, and



 **REDACTED**                                             /:1 I/{),    ;)__{)
                                                             DATE




                                            2
